DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A preliminary amendment was filed on 3/4/2021.
Claims 2-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2020, 9/30/2020, 11/24/2020, and 3/4/2021 were submitted before the mailing date of a first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,657,604 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they share substantially similar limitations as demonstrated below:
Instant Application
Reference Patent (US 10,657,604 B2)
Claim 2. (New) A method for compressing catastrophic risk models to enable accelerated evaluation of exposure impact to properties, the method comprising: 

accessing, by processing circuitry, a risk model corresponding to a catastrophic event, wherein the risk model comprises a grid of multi-dimensional spatial data for determining at least one of a likelihood of occurrence of a catastrophic event across a geography or a cost of the occurrence, the grid comprising a plurality of location data points, each location data point corresponding to a respective measure of a plurality of measures; and





compressing, by the processing circuitry, the risk model to produce a compressed risk model comprising measures corresponding to a portion of the plurality of location data points of the risk model, wherein compressing the risk model comprises, for each data point of at least a portion of the plurality of location data points, 

calculating an estimated measure value for the respective data point using a set of measures corresponding to a set of data points of the plurality of location data points geographically closest to the respective data point, 

comparing the estimated measure value to the measure of the respective data point, and 

discarding the respective data point based on the estimated measure value being within an error tolerance of the measure of the respective data point, wherein the error tolerance is one of a set of error tolerances, each error tolerance being associated with a separate region of a plurality of geographic regions represented by the grid.


15. A method comprising: 




receiving catastrophic risk models representing risk to a plurality of entities, wherein each of the catastrophic risk models is associated with one of a plurality of types of catastrophic events, and wherein each of the catastrophic risk models includes a plurality of data points, each data point of the plurality of data points including at least two dimensions of data including, for each entity of the plurality of entities, a) a first dimension of the at least two dimensions corresponding to geographic coordinates of the respective entity, and b) a second dimension of the at least two dimensions corresponding to a measure associated with the respective entity; 

for each of the catastrophic risk models, compressing, by processing circuitry, the respective catastrophic risk model into a respective compressed risk model, wherein compressing the respective catastrophic risk model includes identifying, from the plurality of data points in the respective catastrophic risk model, a first portion of data points that can be estimated from one or more surrounding data points within a predetermined error tolerance, wherein the first portion of data points is identified based in part on a density of the geographic coordinates for the respective entities of the first portion of data points and an amount of variation in the measures for the respective entities of the first portion of data points, and 

removing, from the respective catastrophic risk model, the first portion of data points, computing, by the processing circuitry in real-time responsive to receiving a risk score request for an entity due to a type of catastrophic event identified in the request, a catastrophic risk score for the entity, wherein the catastrophic risk score corresponds to a weighted estimation of one or more of the respective data points in the respective stored compressed risk model for the type of catastrophic event, the geographic coordinates for the one or more of the respective data points are located within a predetermined distance of the entity, and the request is received from a second remote computing device via the network; and generating, by the processing circuitry in real-time responsive to receiving the risk score request, a risk score user interface screen presenting the catastrophic risk score for the entity due to a potential occurrence of the type of catastrophic event.


Claim 2 shares substantially similar limitations as claim 15 drawn to removing data points from risk models as shown above.  Those features recited by reference claim 15 which are not recited by claim 2 would have been obvious as omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04).
Claim 14 similarly shares substantially similar limitations as reference claim 1 and is rejected accordingly.
Dependent claims 2-13 and 15-21 are rejected because although the claims further describe the operations performed on the data, they still share the same principle operations recited by reference claims 15 and 1 drawn to removing data points from risk models.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 2 is directed to a “method for compressing catastrophic risk models”. 
Claim 2 is directed to the abstract idea of removing data points from a set, which is grouped under “mathematical concepts…mathematical relationships/calculations” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 2 recites:
Claim 2. (New) A method for compressing catastrophic risk models to enable accelerated evaluation of exposure impact to properties, the method comprising: 
accessing, by processing circuitry, a risk model corresponding to a catastrophic event, wherein the risk model comprises a grid of multi-dimensional spatial data for determining at least one of a likelihood of occurrence of a catastrophic event across a geography or a cost of the occurrence, the grid comprising a plurality of location data points, each location data point corresponding to a respective measure of a plurality of measures; and
compressing, by the processing circuitry, the risk model to produce a compressed risk model comprising measures corresponding to a portion of the plurality of location data points of the risk model, wherein compressing the risk model comprises, for each data point of at least a portion of the plurality of location data points, 
calculating an estimated measure value for the respective data point using a set of measures corresponding to a set of data points of the plurality of location data points geographically closest to the respective data point, 
comparing the estimated measure value to the measure of the respective data point, and 
discarding the respective data point based on the estimated measure value being within an error tolerance of the measure of the respective data point, wherein the error tolerance is one of a set of error tolerances, each error tolerance being associated with a separate region of a plurality of geographic regions represented by the grid.
The limitations delineated in bold describe performing calculations on data points and removing data points from a set. Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “processing circuitry”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of removing data points from a set.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of removing data points from a set using computer technology (e.g. processing circuitry). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 2 is not patent eligible.
Independent claim 14 recites substantially similar limitations to representative claim 2 and is rejected accordingly.  Dependent claims 3-13 and 15-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692